DISMISS; and Opinion Filed February 9, 2018.




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-17-01111-CV

                          PAMBULA ALLISON, Appellant
                                     V.
               ISIDRO SAENZ AND MARIA M. MAGANA SAENZ, Appellees

                        On Appeal from the County Court at Law No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. CC-17-04184-A

                              MEMORANDUM OPINION
                        Before Justices Lang-Miers, Myers, and Boatright
                                  Opinion by Justice Boatright
       Appellant’s brief is overdue. By postcard dated January 12, 2018, we directed appellant to

file the brief within ten days and cautioned her that failure to do so would result in dismissal of the

appeal without further notice. TEX. R. APP. P. 38.8(a)(1). To date, however, appellant has not

complied or otherwise corresponded with the Court. Accordingly, we dismiss the appeal. Id.,

42.3(b),(c).




                                                    /Jason Boatright/
                                                    JASON BOATRIGHT
                                                    JUSTICE

171111F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 PAMBULA ALLISON, Appellant                        On Appeal from the County Court at Law
                                                   No. 1, Dallas County, Texas
 No. 05-17-01111-CV         V.                     Trial Court Cause No. CC-17-04184-A.
                                                   Opinion delivered by Justice Boatright,
 ISIDRO SAENZ AND MARIA M.                         Justices Lang-Miers and Myers
 MAGANA SAENZ, Appellees                           participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 9th day of February, 2018.




                                             –2–